Application by the appellant for a writ of error coram nobis to vacate, on the *253ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 11, 1994 (People v Murray, 208 AD2d 655), affirming a judgment of the Supreme Court, Kings County, rendered September 1, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Santucci, J. P., Thompson, Sullivan and Florio, JJ., concur.